DETAILED ACTION
Claims 1 through 20 originally filed 30 September 2020. Claims 1 through 20 are addressed by this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4).

The disclosure erroneously identifies reference character "200" with the "DFB region" in ¶33 of the original disclosure despite this feature otherwise having a different reference character and this reference character referring to a different feature. This is considered a typographical error.

The disclosure erroneously identifies reference character "508" with the "lasing mode" on ¶51 of the original disclosure despite this feature otherwise having a different reference character and this reference character referring to a different feature. This is considered a typographical error.

The drawings are objected to as failing to comply with 37 CFR 1.84(u)(1).

Each of Figures 7A, 7B, and 10 include two views each for a total of six views assigned three figure numbers. Each view must be assigned a separate figure number.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 20, this claim requires "Wherein the etalon or the DBR mirror comprises the DBR mirror." However, this claim depends on claim 13 which depends on claim 11 and neither claim 13 nor claim 11 introduce a DBR mirror. Further, parent claim 13 is required to exhibit a configuration that is disclosed as alternate to the configuration discussed in claim 20. As such, this claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For the remainder of this action, this claim will be interpreted as depending on claim 16 as this appears to be the correct dependency and the claim appears to have been incorrectly drafted to depend on claim 13.

Claims 16 through 18 rejected on the basis that they contain an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a "single structural similarity" and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a "single structural similarity" and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of "an etalon or a DBR mirror", as set forth in claim 16 and inherited by claims 17 and 18, is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:
The "etalon" and the "DBR mirror" do not share a common use in the present invention because the "DBR mirror" provides initial feedback to the active section whereas the "etalon" does not. Instead, the active section in configurations that include an "etalon" are DFB active regions in which the included DFB region provides initial feedback. This difference in operation demonstrates that these elements are used differently.
The "etalon" and the "DBR mirror" do not share a single structural similarity because a "DBR mirror" is corrugated element that is regarded as a single reflector whereas an "etalon" is a more complex structure composed of at least two reflectors that are spaced apart. This physical distinction results in these types of devices being distinct kinds of device that are not part of a single recognized class of physical devices.

To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Regarding claim 17, this claim requires only "Wherein a reduction in lasing threshold current and threshold carrier density of the active section that results from external cavity optical feedback is offset by an increase in threshold current of the active section that results from reduction of reflectivity of the etalon or DBR mirror caused by the reduction in threshold carrier density." However, parent claim 16 already requires "Wherein alignment of the lasing mode of the active section to the long wavelength edge of the reflection peak of the reflection profile is configured to suppress change in threshold current of the active section under external cavity optical feedback." The only mechanism by which the described "alignment of the lasing mode… to the long wavelength edge of the reflection peak" can "suppress change in threshold current" is by a reduction in reflectivity caused by a reduction in threshold carrier density. For this reason, the noted limitation of claim 16 cannot be met without also meeting the only limitations of this claim. As such, this claim is of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 through 9 rejected under 35 U.S.C. 103 as being unpatentable over Matsui (US Pub. 2017/0256912).

Regarding claim 1, Matsui discloses, "An etalon" (p. [0042] and Fig. 1, pts. 110 and 122, where an etalon is formed between the DFB of 110 and the DBR of 122).  "The etalon comprising a passive section of the isolator-free laser and a reflection profile" (p. [0043] and Fig. 1, pts. 112 and 126).  "An active section coupled end to end with the passive section" (p. [0042] and Fig. 1, pts. 110 and 122).  "The active section having a distributed feedback (DFB) grating and a lasing mode at a long wavelength edge of a reflection peak of the reflection profile" (p. [0054]).  "A low reflection (LR) mirror formed on a front facet of the passive section" (p. [0044] and Fig. 1, pt. 124).  Matsui does not explicitly disclose, "The long wavelength edge of the reflection peak of the reflection profile having a slope greater than 0.006 gigahertz-1 (GHz-1) at the lasing mode."  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the slope of the reflection profile to be within the noted range so as to achieve the relatively steep slope suggested in p. [0054] of Matsui, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Matsui does not explicitly disclose, "Wherein a relative intensity noise (RIN) of the isolator-free laser under -20 decibels (dB) external cavity optical feedback is less than or equal to -130 dBc/Hz."  The examiner takes Official Notice of the fact that it was known in the art to design a laser to have very low relative intensity noise and to be insensitive to feedback so as to provide a consistent laser output. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the laser to produce a relative intensity noise within the noted range under the noted circumstances so as to achieve a consistent laser output, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 2, Matsui does not explicitly disclose, "Wherein the RIN of the isolator-free laser under -10 dB external cavity optical feedback is less than or equal to -130 dBc/Hz."  The examiner takes Official Notice of the fact that it was known in the art to design a laser to have very low relative intensity noise and to be insensitive to feedback so as to provide a consistent laser output. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the laser to produce a relative intensity noise within the noted range under the noted circumstances so as to achieve a consistent laser output, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 3, Matsui does not explicitly disclose, "Wherein the RIN of the isolator-free laser under -5 dB external cavity optical feedback is less than or equal to -130 dBc/Hz."  The examiner takes Official Notice of the fact that it was known in the art to design a laser to have very low relative intensity noise and to be insensitive to feedback so as to provide a consistent laser output. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the laser to produce a relative intensity noise within the noted range under the noted circumstances so as to achieve a consistent laser output, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 4, Matsui does not explicitly disclose, "Wherein the RIN of the isolator-free laser under -20 dB external cavity optical feedback is less than or equal to -155 dBc/Hz."  The examiner takes Official Notice of the fact that it was known in the art to design a laser to have very low relative intensity noise and to be insensitive to feedback so as to provide a consistent laser output. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the laser to produce a relative intensity noise within the noted range under the noted circumstances so as to achieve a consistent laser output, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 5, Matsui discloses, "A photon-photon resonance frequency less than or equal to 70 gigahertz" (p. [0008]).  

Regarding claim 6, Matsui does not explicitly disclose, "Wherein the isolator-free laser has an alpha parameter of 1.2 or less."  The examiner takes Official Notice of the fact that it was known in the art to reduce linewidth (alpha parameter) so as to improve signal transmission. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the alpha parameter to within the noted range so as to improve signal transmission, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 7, Matsui does not explicitly disclose, "Wherein the active section has a length of 50 micrometers or less."  The examiner takes Official Notice of the fact that it was known in the art to reduce linewidth (alpha parameter) so as to improve signal transmission. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the alpha parameter to within the noted range so as to improve signal transmission, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 8, Matsui discloses, "Wherein a front portion of the DFB grating, the passive section, the LR mirror form the etalon" (p. [0042] and Fig. 1, pts. 110, 122, and 124).  

Regarding claim 9, Matsui discloses, "A high reflection (HR) coating formed on a rear facet of the active section" (p. [0041] and Fig. 1, pt. 112).  

Claims 10 through 19 rejected under 35 U.S.C. 103 as being unpatentable over Matsui in view of Shams-Zadeh-Amiri et al. (Shams-Zadeh-Amiri, US Pub. 2003/0147439).

Regarding claim 10, Matsui does not explicitly disclose, "Wherein a reduction in lasing threshold current and threshold carrier density of the active section that results from external cavity optical feedback is offset by an increase in threshold current of the active section that results from reduction of reflectivity of the etalon or DBR mirror caused by the reduction in threshold carrier density."  Shams-Zadeh-Amiri discloses, "Wherein a reduction in lasing threshold current and threshold carrier density of the active section that results from external cavity optical feedback is offset by an increase in threshold current of the active section that results from reduction of reflectivity of the etalon or DBR mirror caused by the reduction in threshold carrier density" (p. [0069]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Matsui with the teachings of Shams-Zadeh-Amiri.  In view of the teachings of Matsui regarding a laser useful in optical transmission, the alternate configuration of the grating to specifically offset gain fluctuations due to feedback as taught by Shams-Zadeh-Amiri would enhance the teachings of Matsui by allowing the resultant laser device to be insensitive to feedback and thereby more stable.

Regarding claim 11, Matsui discloses, "An etalon" (p. [0042] and Fig. 1, pts. 110 and 122, where an etalon is formed between the DFB of 110 and the DBR of 122).  "The etalon comprising a passive section of the isolator-free laser and a reflection profile with a reflection peak" (p. [0043] and Fig. 1, pts. 112 and 126).  "An active section coupled end to end with the passive section" (p. [0042] and Fig. 1, pts. 110 and 122).  "The active section having a distributed feedback (DFB) grating and a lasing mode aligned to a long wavelength edge of the reflection peak of the reflection profile" (p. [0054]).  "A low reflection (LR) mirror formed on a front facet of the passive section" (p. [0044] and Fig. 1, pt. 124).  Matsui does not explicitly disclose, "Wherein alignment of the lasing mode of the active section to the long wavelength edge of the reflection peak of the reflection profile is configured to suppress change in threshold current of the active section under external cavity optical feedback."  Shams-Zadeh-Amiri discloses, "Wherein alignment of the lasing mode of the active section to the long wavelength edge of the reflection peak of the reflection profile is configured to suppress change in threshold current of the active section under external cavity optical feedback" (p. [0069]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Matsui with the teachings of Shams-Zadeh-Amiri for the reasons provided above regarding claim 10.  

Regarding claim 12, the combination of Matsui and Shams-Zadeh-Amiri does not explicitly disclose, "Wherein the isolator-free laser has an alpha parameter of 1.2 or less."  The examiner takes Official Notice of the fact that it was known in the art to reduce linewidth (alpha parameter) so as to improve signal transmission. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the alpha parameter to within the noted range so as to improve signal transmission, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 13, the combination of Matsui and Shams-Zadeh-Amiri does not explicitly disclose, "Wherein the isolator-free laser has an alpha parameter of 1.0 or less."  The examiner takes Official Notice of the fact that it was known in the art to reduce linewidth (alpha parameter) so as to improve signal transmission. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the alpha parameter to within the noted range so as to improve signal transmission, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 14, the combination of Matsui and Shams-Zadeh-Amiri does not explicitly disclose, "Wherein a relative intensity noise (RIN) of the isolator-free laser under -15 decibels (dB) external cavity optical feedback is less than or equal to -130 dBc/Hz."  The examiner takes Official Notice of the fact that it was known in the art to design a laser to have very low relative intensity noise and to be insensitive to feedback so as to provide a consistent laser output. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the laser to produce a relative intensity noise within the noted range under the noted circumstances so as to achieve a consistent laser output, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 15, the combination of Matsui and Shams-Zadeh-Amiri does not explicitly disclose, "Wherein a relative intensity noise (RIN) of the isolator-free laser under -10 decibels (dB) external cavity optical feedback is less than or equal to -130 dBc/Hz."  The examiner takes Official Notice of the fact that it was known in the art to design a laser to have very low relative intensity noise and to be insensitive to feedback so as to provide a consistent laser output. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the laser to produce a relative intensity noise within the noted range under the noted circumstances so as to achieve a consistent laser output, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 16, Matsui discloses, "An optical fiber" (p. [0003], where use of the laser in a fiber network as suggested necessarily requires the laser to be coupled to an optical fiber).  "An isolator-free laser optically coupled to the optical fiber" (p. [0003], where use of the laser in a fiber network as suggested necessarily requires the laser to be coupled to an optical fiber).  "The isolator-free laser comprising an etalon or a distributed Bragg reflector (DBR) mirror" (p. [0042] and Fig. 1, pts. 110 and 122, where an etalon is formed between the DFB of 110 and the DBR of 122).  "The etalon or the DBR mirror comprising a passive section of the isolator-free laser and a reflection profile" (p. [0043] and Fig. 1, pts. 112 and 126).  "An active section coupled end to end with the passive section" (p. [0042] and Fig. 1, pts. 110 and 122).  "The active section having a lasing mode aligned to a long wavelength edge of a reflection peak of the reflection profile" (p. [0044] and Fig. 1, pt. 124).  Matsui does not explicitly disclose, "Wherein alignment of the lasing mode of the active section to the long wavelength edge of the reflection peak of the reflection profile is configured to suppress change in threshold current of the active section under external cavity optical feedback."  Shams-Zadeh-Amiri discloses, "Wherein alignment of the lasing mode of the active section to the long wavelength edge of the reflection peak of the reflection profile is configured to suppress change in threshold current of the active section under external cavity optical feedback" (p. [0069]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Matsui with the teachings of Shams-Zadeh-Amiri for the reasons provided above regarding claim 10.  
The combination of Matsui and Shams-Zadeh-Amiri does not explicitly disclose, "Wherein the optical system is devoid of an optical isolator in an optical path between the optical fiber and the isolator-free laser."  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to not employ an optical isolator in a laser system specifically configured to be insensitive to feedback as in Shams-Zadeh-Amiri so as to avoid duplicative components, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art. In re Karlson, 136 USPQ 184.

Regarding claim 17, Matsui does not explicitly disclose, "Wherein a reduction in lasing threshold current and threshold carrier density of the active section that results from external cavity optical feedback is offset by an increase in threshold current of the active section that results from reduction of reflectivity of the etalon or DBR mirror caused by the reduction in threshold carrier density."  Shams-Zadeh-Amiri discloses, "Wherein a reduction in lasing threshold current and threshold carrier density of the active section that results from external cavity optical feedback is offset by an increase in threshold current of the active section that results from reduction of reflectivity of the etalon or DBR mirror caused by the reduction in threshold carrier density" (p. [0069]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Matsui with the teachings of Shams-Zadeh-Amiri for the reasons provided above regarding claim 10.  

Regarding claim 18, the combination of Matsui and Shams-Zadeh-Amiri does not explicitly disclose, "Wherein a relative intensity noise (RIN) of the isolator-free laser under -10 decibels (dB) external cavity optical feedback is less than or equal to -130 dBc/Hz."  The examiner takes Official Notice of the fact that it was known in the art to design a laser to have very low relative intensity noise and to be insensitive to feedback so as to provide a consistent laser output. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the laser to produce a relative intensity noise within the noted range under the noted circumstances so as to achieve a consistent laser output, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 19, Matsui discloses, "Wherein the active section comprises a distributed feedback (DFB) grating and the isolator-free laser comprises a distributed reflector (DR) laser, a DFB laser with weak optical feedback (DFB+R laser), or a DR laser with weak optical feedback (DR+R laser)" (p. [0045]).  

Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over Matsui in view of Shams-Zadeh-Amiri and further in view of Rickman et al. (Rickman, US Pub. 2015/0207296).

Regarding claim 20, the combination of Matsui and Shams-Zadeh-Amiri does not explicitly disclose, "Wherein the etalon or the DBR mirror comprises the DBR mirror."  "The DBR mirror comprises a first DBR section with a first kappa and a second DBR section with a second kappa less than the first kappa."  "The first DBR section is positioned between the active section and the second DBR section."  "The isolator-free laser comprises a two-kappa DBR laser."  Rickman discloses, "Wherein the etalon or the DBR mirror comprises the DBR mirror" (p. [0085] and Fig. 5a, pts. 31 and 33).  "The DBR mirror comprises a first DBR section with a first kappa and a second DBR section with a second kappa less than the first kappa" (p. [0085], [0090], and Fig. 5a, pts. 31 and 33).  "The first DBR section is positioned between the active section and the second DBR section" (p. [0085] and Fig. 5a, pts. 2, 31, and 33).  "The isolator-free laser comprises a two-kappa DBR laser" (p. [0090] and Fig. 5a, pts. 31 and 33).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Matsui and Shams-Zadeh-Amiri with the teachings of Rickman.  In view of the teachings of Matsui regarding a DFB laser that includes an additional DBR section, the alternate construction of the laser as a DBR laser that includes an additional DBR section as taught by Rickman would enhance the teachings of Matsui and Shams-Zadeh-Amiri by providing an alternate laser format in which the laser feedback grating may be addressed separately from the gain medium.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mahgerefteh et al. (Mahgerefteh, US Pub. 2007/0012860) is cited for teaching laser devices with low relative intensity noise.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242. The examiner can normally be reached Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P HAGAN/Examiner, Art Unit 2828